Citation Nr: 1442931	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  06-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Whether the reduction of the disability rating for service-connected prostate cancer, from 100 percent to 40 percent effective August 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to July 1969.

This matter initially came to the Board of Veterans' Appeals (Board), in pertinent part, from a May 2008 rating decision that reduced the Veteran's disability rating for prostate cancer from 100 to 40 percent, effective August 1, 2008.  An April 2009 rating decision increased the assigned rating for this disability to 60 percent, effective August 1, 2008.  The Veteran also appealed a December 2010 rating decision that granted service connection for tinnitus and bilateral hearing loss, assigned initial 10 and noncompensable ratings, respectively.

In June 2011, the Board remanded the Veteran's rating reduction claim to the RO to schedule him for a hearing before a Veterans Law Judge (Board hearing).

In October 2011, the Veteran testified during a Board hearing regarding his claims for increased initial ratings for tinnitus and bilateral hearing loss (the rating reduction issue was not certified to the Board at that time).  A transcript of the hearing is of record.

In a February 2012 decision, the Board denied an initial compensable rating for bilateral hearing loss and dismissed the claim for an initial rating in excess of 10 percent for tinnitus.  At that time, the Board, in part, remanded the claim regarding the propriety of the reduction in the rating for prostate cancer to the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a Board hearing.  That hearing was scheduled for October 8, 2013 but did not occur.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule related to the duties of the Veterans Law Judge that conducted the October 2011 Board hearing.  In order to remedy any such potential error, in a September 2013 letter, the Board notified the Veteran of an opportunity to receive a new hearing and/or a new decision from the Board.  Later in September 2013, the Veteran requested that the prior decision be vacated and that he be afforded a new hearing before a Veterans Law Judge conducted via video conference.  The Board's prior decision as to his claims for bilateral hearing loss and tinnitus was vacated in June 2014.  This remand satisfies the Veteran's request.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In light of the Veteran's September 17, 2013 signed response he is entitled to a new Board hearing.
 
The Veteran has a right to the hearing.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.700 (2013).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran opportunity for a hearing at the RO before a Veterans Law Judge conducted via video conference.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



